Citation Nr: 1310218	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-11 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1957 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California, on behalf of the Regional Office located in Los Angeles, California (RO).  

Specifically, in January 2006, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in an August 2006 rating decision.  Within the appellate period following the August 2006 rating decision, the Veteran submitted new and material evidence, which the Board now finds vitiated the finality of the August 2006 rating decision.  38 C.F.R. § 3.156(b) (2012).  Following the submission of this evidence, the RO issued rating decisions in May 2007 and November 2007 wherein the denial of the Veteran's claim was continued.  Thereafter, the Veteran perfected an appeal to the Board.  

In December 2011, the Board found that the Veteran's claim encompassed both PTSD and non-PTSD psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board bifurcated the Veteran's claim into separate issues, namely, entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Board remanded both claims for additional development.  

While in remand status, the Veteran's claim of entitlement to service connection for PTSD was granted and a 30 percent rating was assigned thereto, effective April 30, 2012.  As this constitutes a full grant of the benefits sought on appeal, additional appellate consideration is moot and, thus, the Board will not consider this claim herein.  

The RO continued the denial of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, issued a November 2012 supplemental statement of the case, and remitted this claim to the Board for further appellate consideration.  Consequently, the Board will address the Veteran's above-captioned claim herein.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

In the December 2011 remand, the Board directed the RO to undertake the following actions with respect to the Veteran's above-captioned claim:  (1) issue the Veteran the appropriate notice letter; (2) request the Veteran to submit or identify any relevant evidence not already associated with claims file; and (3) afford the Veteran a VA examination in order to ascertain whether any acquired psychiatric disorder other than PTSD was incurred in or due to his active duty service.  After accomplishing these directives, the RO was to re-adjudicate the Veteran's claim and, if any benefit remained denied, issue a supplemental statement of the case to the Veteran and his representative.  After providing the Veteran and his representative an opportunity to respond, the RO was to remit the claim to the Board for further appellate review.

In January 2012, the RO issued the Veteran the appropriate notice letter.  Therein he was also requested to submit or identify any additional relevant evidence in support of his claim.  As such, the Board finds that the RO substantially complied with first two remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was then afforded a VA examination in April 2012.  Ultimately, the examiner rendered a diagnosis of PTSD that was etiologically related to a confirmed in-service stressor.  Although the examiner opined that the Veteran did not exhibit any symptoms of a psychosis during the evaluation, no opinion was provided as to presence of an acquired psychiatric disorder other than PTSD, or an opinion as whether such disorder(s) was incurred in or due to the Veteran's active duty service.  Accordingly, the Board finds that the RO did not substantially comply with the December 2011 remand directives and, thus, another remand is required in order for corrective actions.  Stegall, 11 Vet. App. at 271.

The Board notes that record reflects diagnoses of psychiatric disorders, other than PTSD, that were rendered during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of demonstrating a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  For example, a January 2006 VA treatment report shows a diagnosis of depressive disorder, without psychosis; and a November 2007 VA treatment report shows a diagnosis of depression.  The April 2012 VA examiner did not discuss these diagnoses.  As such, the April 2012 VA examination is inadequate for purposes of determining entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, a remand is necessary in order to obtain a supplemental opinion from the April 2012 VA examiner, or if necessary, to provide the Veteran with a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the April 2012 opinion to prepare an addendum to the April 2012 VA examination report.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  The claims file, including a copy of this Remand, must be made available to and contemporaneously reviewed by the examiner when rendering the requested supplemental opinion. 

a) Specifically, the examiner must provide an opinion as to presence of any psychiatric disorder other than PTSD.  If a psychiatric disorder other than PTSD is present, the examiner must state whether it is at least as likely as not that each such disorder was incurred in or is otherwise due to the Veteran's active duty service, to include the confirmed in-service stressor; or, whether it is caused or aggravated by a service-connected disability.  

b) If the examiner determines that a non-PTSD disorder was present during the pendency of this appeal, but subsequently resolved, the examiner must still render an opinion as to whether it is at least as likely as not that it was incurred in or is otherwise due to his active duty service, to include the confirmed in-service stressor; or, whether it is caused or aggravated by a service-connected disability. 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Note: The term "aggravated" means that there was an increase in disability, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

In rendering any opinion, the examiner must acknowledge and comment upon any relevant evidence, both clinical and lay, in the claims file to support the conclusion(s) reached.  

The examiner's opinion(s) must be accompanied by a thorough rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

